Citation Nr: 0715749	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-21 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to reimbursement for, or payment of, 
unauthorized medical expenses for primary care administered 
on May 16, 2003, June 13, 2003, July 12, 2003, September 12, 
2003, and March 15. 2004, by Keith Brownsberger, M.D., Homer, 
Alaska.  

2.  Entitlement to reimbursement for, or payment of, 
unauthorized medical expenses for physical therapy 
administered from July 13, 2003 to October 31, 2003, by Homer 
Physical Therapy, LLC, Homer, Alaska.  

3.  Entitlement to payment or reimbursement of unauthorized 
medical expenses for medical treatment on November 5, 2003 
and December 12, 2003, at South Peninsula Hospital, Homer, 
Alaska. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1944 
to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of determinations made by the Department of 
Veterans Affairs (VA) Medical Center (VAMC) located in 
Anchorage, Alaska.  Decisions in September 2003, March 2004, 
April 2004, and November 2004 denied the claim for 
reimbursement for, or payment of, unauthorized medical 
expenses for primary care administered on May 16, 2003, June 
13, 2003, July 12, 2003, September 12, 2003, and March 15. 
2004, by Keith Brownsberger, M.D., Homer, Alaska.  Decisions 
in December 2003 and November 2004 denied the claim for 
reimbursement for, or payment of, unauthorized medical 
expenses for physical therapy administered from July 13, 2003 
to October 31, 2003, by Homer Physical Therapy, LLC, Homer, 
Alaska.  

In May 2007, pursuant to 38 U.S.C.A. § 7107(West 2002 & Supp. 
2005) and 38 C.F.R. § 20.900(c) (2006) granted the motion of 
the appellant's representative to advance his case on the 
docket.  

The issue of entitlement to payment or reimbursement of 
unauthorized medical expenses for medical treatment on 
November 5, 2003 and December 12, 2003, at South Peninsula 
Hospital, Homer, Alaska, is addressed in the REMAND portion 
of the decision below and is REMANDED to the VAMC via the 
Appeals Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  The veteran received unauthorized primary care for 
service-connected and nonservice-connected disabilities from 
Keith Brownsberger, M.D. at Homer, Alaska on May 16, 2003, 
June 13, 2003, July 12, 2003, September 12, 2003, and March 
15. 2004.  

2.  The veteran received unauthorized physical therapy for 
service-connected and nonservice-connected disabilities 
administered by Homer Physical Therapy, LLC, Homer, Alaska, 
from July 13, 2003 to October 31, 2003.  

3.  The veteran was in receipt of a total rating based on 
individual unemployability due to service-connected 
disabilities at the time of the unauthorized medical care.

4.  Such care was not rendered in response to a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health.

5.  The preponderance of the credible and probative evidence 
establishes that a VA or Federal medical facility was 
feasibly available on May 16, 2003, June 13, 2003, July 12, 
2003, September 12, 2003, and March 15, 2004, and from July 
13, 2003 to October 31, 2003; and an attempt to use it would 
have been considered reasonable by a prudent person for the 
treatment of the veteran at the time that he received medical 
treatment for service-connected and nonservice-connected 
disabilities from Keith Brownsberger, M.D. and Homer Physical 
Therapy, LLC, located in Homer Alaska.  


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized 
medical expenses for primary care administered on May 16, 
2003, June 13, 2003, July 12, 2003, September 12, 2003, and 
March 15. 2004, by Keith Brownsberger, M.D., Homer, Alaska, 
have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & 
Supp. 2005); 38 C.F.R. §§  17.120, 17.1000-1008 (2006).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses for physical therapy administered from July 
13, 2003 to October 31, 2003, by Homer Physical Therapy, LLC, 
Homer, Alaska, have not been met.  38 U.S.C.A. §§ 1725, 1728; 
38 C.F.R. §§ 17.120, 17.1000-1008.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  According to the Court, however, 
because the claim in this case is governed by the provisions 
of Chapter 71 of Title 38 of the United States Code, the VCAA 
and its implementing regulations are not applicable to such 
claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) 
and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his claim for 
reimbursement of medical expenses.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.  

The appellant has had ample notice of what might be required 
or helpful to his case.  For example, the veteran was sent a 
VCAA-type notice letter in January 2005.  Further, the 
statements of the case provided the appellant with the 
governing laws and regulations, as well as the basis for the 
denials of his claims.  The appellant was provided several 
opportunities to provide pertinent evidence in support of his 
claims.  The appellant has provided evidence in response to 
these overtures.  In addition, the veteran was presented an 
opportunity for a hearing in this case, but waived his 
opportunity for a hearing.  Further development and further 
expending of VA's resources is not warranted.  The Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Factual Background

Service connection has been in effect for many years for 
several serious disabilities related to gunshot and shell 
fragment wounds received by the veteran during World War II.  
These include paralysis of the common peroneal, right, rated 
as 40 percent disabling; residuals of a gunshot wound to the 
left hip and thigh with retained foreign bodies, rated as 30 
percent disabling; status post left hip replacement, rated as 
30 percent disabling; residuals of a gunshot wound to the 
right thigh and buttock with retained foreign bodies, rated 
as 20 percent disabling; and residuals of a shell fragment to 
the right chest, rated as 20 percent disabling.  The veteran 
is also in receipt of a total rating based on individual 
unemployability due to service-connected disabilities.  In 
addition, the veteran has several other serious nonservice-
connected disabilities, including hypertension, heart 
disease, and dementia. 

The veteran has resided in Homer, Alaska since 1988.  Because 
it had previously been determined that the Homer community 
was not within a reasonable commuting distance to the nearest 
VA medical facility in Anchorage, Alaska (10 hour round-trip 
drive according to the veteran), for many years the veteran 
was authorized by VAMC to receive medical treatment on a fee 
basis from Keith Brownsberger, M.D., who was located in 
Homer.  In November 2001, however, the Kenai VA Medical 
Center (VAMC) which is more proximate to the Homer community 
was opened.  In February 2003, VA discontinued the veteran's 
fee basis care with Dr. Brownsberger based upon the 
determination by the Anchorage VAMC that the Kenai VAMC was 
within a reasonable commuting distance from the veteran's 
residence in Homer, Alaska.  

The veteran's VAMC outpatient treatment records dated from 
March 31, 2003 through March 15, 2004, document discussions 
between the veteran's spouse and VA medical staff pertaining 
to the veteran's desire to continue the fee basis care with 
Dr. Brownsberger rather than having to make the drive from 
Homer to the Kenai VAMC.  According to both the veteran and 
his spouse, traveling to this facility represented a 4 hour 
round-trip drive.  The veteran's spouse asserted that because 
of her husband's various disabilities, including a worsening 
dementia, she would have to accompany him on the drive.  She 
stated that she was also responsible for the care of their 
son who was disabled and housebound due to spina bifida, and 
did not want to leave him alone for that extended period of 
time.  

During this period of time, the veteran obtained primary care 
for service-connected and nonservice-connected disabilities 
from Keith Brownsberger, M.D. at Homer, Alaska on May 16, 
2003, June 13, 2003, July 12, 2003, September 12, 2003, and 
March 15. 2004.  He also received physical therapy for 
service-connected and nonservice-connected disabilities 
administered by Homer Physical Therapy, LLC, Homer, Alaska, 
from July 13, 2003 to October 31, 2003

On March 15, 2004, a VA contract physician indicated in a 
treatment note that she had asked for a specific consult to 
keep the veteran's medical care in Homer due to medical 
necessity.  In July 2004, Anchorage VAMC directed a letter to 
the veteran that provided a "Notice of Reversal," in which 
it was indicated that "upon review of additional medical 
information, we have authorized Local Primary Care to 
Dr. Brownsberger" for the period from August 10, 2004 
through February 10, 2005.  
Analysis

It is undisputed that the veteran received unauthorized 
primary care for service-connected and nonservice-connected 
disabilities from Keith Brownsberger, M.D. at Homer, Alaska 
on May 16, 2003, June 13, 2003, July 12, 2003, September 12, 
2003, and March 15. 2004.  

It is also undisputed that the veteran received unauthorized 
physical therapy for service-connected and nonservice-
connected disabilities administered by Homer Physical 
Therapy, LLC, Homer, Alaska, from July 13, 2003 to October 
31, 2003.  

The veteran now seeks payment of the unauthorized medical 
expenses incurred for the foregoing medical services rendered 
by Dr. Brownsberger and Homer Physical Therapy LLC.  He and 
his spouse essentially argue that under the circumstances 
facing them, it was an extreme hardship to expect them to 
make the 4 hour round-trip drive each time that the veteran 
needed medical services.  They argued that VA should pay for 
the medical expenses that they incurred up until the payment 
of fee basis private medical care was re-authorized.  

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received.  See 38 U.S.C.A. § 
1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not 
a medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994).

As noted above, neither the veteran nor his spouse have 
disputed that the veteran was not given prior authorization 
to seek the medical care in question.   Their argument is 
simply that the prior authorization should have been given 
based upon their family circumstances and the severity of the 
veteran's disabilities.  Clearly, the specific formalities 
which must be followed in order to obtain such prior 
authorization under 38 C.F.R. § 17.54 were not complied with 
here, and as a result, proper authorization from VA was not 
obtained.  The fact that private medical treatment of the 
veteran by Dr. Brownsberger was subsequently authorized due 
to medical necessity has no bearing on the current appeal.  
The laws and regulations pertaining to such matters are 
clear.  Authorization by VA for such medical treatment must 
have been obtained prior to the initiation of that treatment.  

A "second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, provides that the Secretary 'may, under 
such regulations as the Secretary shall prescribe, reimburse 
... for the reasonable value of such care or services . . . 
for which such veterans have made payment.'"  Malone v. 
Gober, 10 Vet. App. 539, 541 (1997), quoting 38 U.S.C.A. § 
1728(a) (emphasis added by the Court).

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where:  (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service- connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  See also 38 C.F.R. § 17.120 (2006).  The Court 
has held that all three of these statutory requirements must 
be met before payment may be authorized.  Hayes v. Brown, 6 
Vet. App. 66, 68 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, only one of the criteria has clearly been met 
in that records confirm that the appellant was in receipt of 
a total rating based on individual unemployability due to 
service-connected disabilities at the time that he incurred 
unauthorized medical expenses for the services rendered by 
Dr. Brownsberger and Homer Physical Therapy LLC.  

What has not been shown is that the medical care in question 
was rendered in response to a medical emergency of such 
nature that delay would have been hazardous to the veteran's 
life or health.  In fact, the veteran has never specifically 
argued otherwise.  The medical evidence documents that the 
medical care in question was routine primary care and 
physical therapy, not for a medical emergency.  

Further, although the veteran and his spouse have implicitly 
argued that a VA or Federal facility was not feasibly 
available at the time in question, the VAMC outpatient 
treatment records document that attempts were made by medical 
professionals to schedule the veteran for treatment at the 
Kenai VAMC for similar treatment that he received from the 
private sources in question.  It was only the veteran's 
spouse during that time who asserted that the Kenai VAMC was 
not feasibly available.  

For the reasons set forth above, the Board concludes that the 
criteria for entitlement to payment of unauthorized medical 
expenses for services rendered by Keith Brownsberger, M.D. on 
May 16, 2003, June 13, 2003, July 12, 2003, September 12, 
2003, and March 15. 2004, have not been met.  The Board 
further concludes that the criteria for entitlement to 
payment of unauthorized medical expenses for physical therapy 
administered by Homer Physical Therapy, LLC, from July 13, 
2003 to October 31, 2003, have not been met.  

The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of his claims.  Rather, as the preponderance of 
the evidence is against the claims, reimbursement is not 
warranted.

In reaching this decision, the Board has also considered that 
the Millennium Health Care and Benefits Act provides 
authority for the reimbursement of non-VA emergency treatment 
under certain conditions.  38 U.S.C.A. § 1725; 38 C.F.R. 
§ 17.1002 (2006).  However, these provisions also provide 
that, in order to obtain reimbursement of medical expenses, 
it must be shown that the treatment was for emergency 
services and that Department or other Federal facilities were 
not feasibly available, and that an attempt to use them 
beforehand would not have been reasonable.  As discussed in 
detail above, the treatment in question was not emergent in 
nature and a Federal facility was available to provide that 
treatment.  Accordingly, reimbursement for the unauthorized 
medical expenses for services rendered by Keith Brownsberger, 
M.D. on May 16, 2003, June 13, 2003, July 12, 2003, September 
12, 2003, and March 15. 2004, and for physical therapy 
administered by Homer Physical Therapy, LLC, from July 13, 
2003 to October 31, 2003, is not warranted under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1002.


ORDER

Reimbursement for, or payment of, unauthorized medical 
expenses for primary care administered on May 16, 2003, June 
13, 2003, July 12, 2003, September 12, 2003, and March 15. 
2004, by Keith Brownsberger, M.D., is denied.  

Reimbursement for, or payment of, unauthorized medical 
expenses for physical therapy administered from July 13, 2003 
to October 31, 2003, by Homer Physical Therapy, LLC, is 
denied.


REMAND

In addition to the unauthorized medical reimbursement issues 
adjudicated above, in July 2004, the veteran through his 
spouse expressed disagreement in writing with the a decision 
of the VAMC to deny entitlement to payment or reimbursement 
of unauthorized medical expenses for emergency room treatment 
on November 5, 2003 and December 12, 2003, at South Peninsula 
Hospital, Homer, Alaska.  

When there has been an initial VAMC] adjudication of a claim 
and a notice of disagreement has been filed as to its denial, 
the appellant is entitled to a statement of the case (SOC), 
and the RO's failure to issue a statement of the case is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1999). 

Accordingly, this case is REMANDED for the following:

Issue a Statement of the Case to the 
veteran and his representative, addressing 
the issue of entitlement to payment or 
reimbursement of unauthorized medical 
expenses for medical treatment on November 
5, 2003 and December 12, 2003, at South 
Peninsula Hospital, Homer, Alaska.  The 
veteran and his representative must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. § 
20.302(b) (2006).  

Then, only if the benefit sought continues 
to be denied, and an appeal is timely 
perfected, the issue should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VAMC.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


